COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00116-CV


L.H.                                                                  APPELLANT

                                         V.

N.H.                                                                    APPELLEE


                                      ----------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 2013-20350-158

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

       Appellant L.H. (Lacy) 2 appeals the trial court’s final decree of divorce. In

two issues, she argues that the trial court erred by admitting and considering a


       1
       See Tex. R. App. P. 47.4.
       2
       To protect the anonymity of the parties and their children, we refer to the
parties through aliases. See Tex. Fam. Code Ann. § 109.002(d) (West 2014);
In re F.M.B., No. 02-12-00153-CV, 2014 WL 70108, at *1 n.2 (Tex. App.—Fort
Worth Jan. 9, 2014, no pet.) (mem. op.).
social study that relied on illegally-obtained evidence and that the trial court

abused its discretion by limiting her presentation of evidence at the final hearing

that led to the decree. We affirm.

                               Background Facts

      Lacy and appellee N.H. (Neil) married in March 2010 but stopped living

together in April 2013. They have two children together.

      In May 2013, Neil filed a petition for divorce. He asked the trial court to

name him as the children’s primary managing conservator if the parties could not

otherwise agree to the children’s conservatorship. He also asked the court to

order the preparation of a social study concerning “the circumstances and

conditions of the children and of the home of any person seeking managing

conservatorship or possession of the children.” The trial court eventually ordered

the preparation of a social study by Rosemary Rodriguez; the court instructed

Rodriguez to opine about the parties’ conservatorship of and access to the

children. Through counsel, Lacy filed an answer.

      In July 2013, the trial court temporarily designated Neil and Lacy as the

children’s joint managing conservators. The court also temporarily gave Lacy the

exclusive right to designate the children’s primary residence, ordered specific

times during which each party had the right to possess the children, and required

Neil to pay monthly child support.

      In December 2013, Neil filed a motion in which he asserted that on several

occasions, Lacy had knowingly violated the trial court’s possession order. He


                                        2
asked the court to hold Lacy in contempt. The trial court eventually did so,

finding that she had contemptuously disobeyed the possession order. The court

ordered her to be confined for ninety days but suspended enforcement of the

contempt order as long as she immediately began to comply with the possession

order. On the same day that the trial court signed its contempt order, Lacy’s

attorney withdrew as her counsel.

      The trial court held a final hearing on Neil’s divorce petition in December

2014. Lacy appeared pro se and asked for a continuance, but the trial court

denied that request. At the hearing, Rodriguez, who had completed the social

study, recommended that Neil be named as the children’s primary managing

conservator with the right to establish their residence. She testified that she had

“put a lot of weight” on recordings of telephone conversations between Lacy and

a child 3 and that she had also reviewed Facebook posts and had observed other

acts of Lacy toward the children. Rodriguez testified that she believed that Lacy

was deceptive and was “doing a lot of parental alienation.” Rodriguez explained

that Lacy’s “trying to color the children’s perception of their father [was] not right,”

and she testified that Lacy’s feelings toward Neil had prevented Lacy from

properly focusing on the children’s welfare.

      On cross-examination by Lacy, Rodriguez conceded that while Lacy

possessed the children, they were well-cared for and happy, and Rodriguez

      3
       Rodriguez described Lacy’s language on the recordings as vile, vindictive,
and disturbing.


                                           3
testified that when she observed Lacy with the children, Lacy spoke to them

appropriately. Rodriguez also testified that she had told Lacy to stop making

harassing phone calls. Rodriguez explained during Lacy’s cross-examination,

“Judge, let me say this so that [Lacy] can hear it again, and I said it in my report.

[Neil] was okay with [Lacy] being the primary parent. . . . But she, by her actions,

convinced me that it had to be the other way around.”

      During Neil’s testimony, the trial court admitted his financial inventory and

appraisement. The court also admitted Neil’s property-division proposal. Lacy

asked Neil several questions, including questions about his alleged physical

abuse of her. Lacy also testified.

      At the conclusion of the evidence, the trial court ordered that the parties

would be joint managing conservators of the children, that Neil would have the

exclusive right to establish their residence, that Lacy would pay child support,

that she would have standard visitation rights, and that the parties’ property

would be divided in accordance with Neil’s proposal. The court expressed that it

had given “significant weight to the social study, the demeanor of the witnesses

to the testimony, and in some cases the inconsistency of the testimony” in

making these rulings. Approximately one month later, the trial court signed a

final decree of divorce that incorporated the court’s oral rulings.

      With the assistance of counsel, Lacy filed a motion for new trial. In the

motion, she argued for the first time that the trial court should not have

considered the social study because it contained illegally-obtained evidence. The


                                          4
trial court did not expressly rule on the motion, so it was overruled by operation of

law. 4 Lacy brought this appeal.

                          Allegedly Illegal Recordings

      In her first issue, Lacy contends that the trial court erred by admitting and

considering Rodriguez’s social study.      She argues that the social study was

inadmissible because it was based, in part, on Neil’s recordings of her phone

conversations, which she claims were illegal under state and federal law. 5 She

also argues that the social study was inadmissible because Rodriguez did not

comply with certain requirements under the family code.

      Lacy did not, however, raise any of these arguments at the time of the

social study’s admission or before the trial court considered it in reaching a

decision. Instead, when Neil sought admission of the report from Rodriguez’s

social study, the following exchange occurred:

            [NEIL’S COUNSEL:] And this contains . . . a summary of all of
      your contacts in the case and your findings in the case and --

             [RODRIGUEZ:] My conclusions, my recommendations, yes.

             ....

           [NEIL’S COUNSEL]:          We’d offer Petitioner’s No. 2, Your
      Honor.

      4
       See Tex. R. Civ. P. 329b(c).
      5
        More specifically, Lacy argues that Neil’s counsel should have known that
the recordings were illegally obtained, that Rodriguez should have inquired about
their legality, and that the trial court should have excluded the social study
because of the recordings’ illegality.


                                         5
             THE COURT: Okay. Is there a legal objection?

             [LACY]: Yes, I do.

             THE COURT: Okay. What’s that?

            [LACY]: There’s a lot of discrepancies on the report where
      she has mentioned some connection to the case that I did not say
      and she put it as I said it, and that’s not true. She --

            THE COURT: Those issues -- those type of issues that you
      have, you’ll be able to testify if you desire to explain that. But are
      there any legal issues you may have?

            [LACY]: I don’t know. I don’t understand any legal action
      because I’m not a legal attorney, so I don’t know if there is. I do
      have an objection on this document on a lot of the information that
      she put in was not accurate, which to me it’s lying.

             THE COURT: Okay. I’m going to go ahead and I’ll admit
      Petitioner’s Exhibit 2.[6]

      To preserve a complaint for appellate review, a party must have presented

to the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling, if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a); see also Tex. R. Evid.

103(a)(1). If a party fails to do this, error is not preserved, and the complaint is

waived.   Bushell v. Dean, 803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g);

Transcon. Realty Inv’rs, Inc. v. Wicks, 442 S.W.3d 676, 681–82 (Tex. App.—

Dallas 2014, pet. denied).




      6
        Later in the hearing, the trial court stated that it had read the social study
in its entirety.


                                          6
      An objection is timely if made at the point evidence is offered and before

the evidence is admitted. See Tex. R. Evid. 103; Bushell, 803 S.W.2d at 712.

An objection to evidence previously admitted without a timely, specific objection

is too late. Perry Homes v. Alwattari, 33 S.W.3d 376, 386 n.10 (Tex. App.—Fort

Worth 2000, pet. denied); see also Matbon, Inc. v. Gries, 288 S.W.3d 471, 490

(Tex. App.—Eastland 2009, no pet.) (“Raising the objection for the first time in a

motion for new trial does not satisfy the contemporaneous objection rule if the

complaint could have been urged earlier.”); Hoxie Implement Co. v. Baker, 65
S.W.3d 140, 145 (Tex. App.—Amarillo 2001, pet. denied) (stating the same).

Moreover, error is not preserved unless the complaint on appeal matches the

objection in the trial court. In re Y.M.A., 111 S.W.3d 790, 791 (Tex. App.—Fort

Worth 2003, no pet.).

      As the passage above shows, at trial, Lacy objected to admission of the

social study only on the bases that it had discrepancies and inaccuracies.

Although the trial court then gave Lacy an opportunity to make a legal objection,

she did not raise the arguments that she later articulated in the motion for new

trial and now brings on appeal.     Thus, because Lacy did not make a timely

objection that comports with her appellate contentions, we conclude that she

failed to preserve her appellate arguments focusing on the admission and use of

the social study, and we overrule the issue. 7 See Tex. R. App. P. 33.1(a)(1)(A);


      7
       Lacy does not directly address preservation of error or direct us to any
authority establishing that the complaints in her first issue may be raised for the

                                        7
Tex. R. Evid. 103(a)(1)(A); Tryco Enters., Inc. v. Robinson, 390 S.W.3d 497, 505

(Tex. App.—Houston [1st Dist.] 2012, pet. dism’d); Gomez v. Allstate Tex. Lloyds

Ins. Co., 241 S.W.3d 196, 202 (Tex. App.—Fort Worth 2007, no pet.) (finding

waiver when an objection to the admissibility of summary judgment evidence was

raised for first time in a motion for new trial).

                          Lacy’s Presentation of Evidence

      In her second issue, Lacy contends that the trial court abused its discretion

in the “presentation and consideration of the evidence during trial. The trial court

summarily interrupted the presentation of the case by [Lacy] without giving her

the opportunity to complete her case and present her evidence.”

      Before Neil began calling witnesses, the trial court instructed Lacy as

follows:



first time in a motion for new trial or on appeal. In the case upon which Lacy
principally relies in her first issue, the spouse preserved error by objecting upon
the offering of certain recordings, but the spouse waived error by not making a
timely objection to other recordings. See Collins v. Collins, 904 S.W.2d 792, 798
(Tex. App.—Houston [1st Dist.] 1995) (en banc op. on reh’g), writ denied, 923
S.W.2d 569 (Tex. 1996).

       Although Lacy appeared pro se at trial, we note that there “cannot be two
sets of procedural rules, one for litigants with counsel and the other for litigants
representing themselves. Litigants who represent themselves must comply with
the applicable procedural rules, or else they would be given an unfair advantage
over litigants represented by counsel.” Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184–85 (Tex. 1978); see also Ramey v. Fed. Home Loan Mortg.
Corp., No. 14-14-00147-CV, 2015 WL 3751539, at *2 (Tex. App.—Houston [14th
Dist.] June 16, 2015, no pet.) (mem. op.) (“Pro se litigants are held to the same
standards as licensed attorneys and are not relieved of preservation-of-error
requirements.”).


                                            8
      [Neil will] proceed first with [his] witnesses. And [Lacy] will be able to
      do cross-examination. It’s got to be related to what’s relevant to all
      of this, about the kids or about custody or issues like that. What he’s
      going to do is he’ll ask questions of his witnesses, and then once he
      finishes questioning his witnesses, you’ll be able to question them.
      And once he rests, then the case will be turned over to you to call
      your witnesses. You’ll ask them questions and then he’ll have an
      opportunity once you’re finished to ask the follow-up questions.

      Rodriguez was the first witness. After Neil completed his questions for

Rodriguez, the trial court permitted Lacy to cross-examine Rodriguez, and she

did so. Upon concluding the cross-examination, Lacy stated that she had no

further questions for Rodriguez.

      After Rodriguez’s testimony concluded, Neil called himself as a witness.

Before Neil’s counsel finished asking Neil questions, the trial court “cut . . . off”

counsel to allow Lacy to ask questions. Lacy asked Neil many questions, and

during his testimony, at Lacy’s request, the trial court admitted documents that,

according to her, showed that Neil had physically assaulted her. Also during

Neil’s testimony, although his counsel objected to some of Lacy’s questions on

the basis that they were actually statements, the trial court responded that it was

giving Lacy “latitude.” Eventually, like with Neil’s counsel, the trial court limited

Lacy’s questioning of Neil. The following exchange occurred:

            THE COURT: . . . I’ve heard the testimony. Did you have
      any further questions then or did you want to turn him over?

             [LACY]: No, I’ve got a lot of questions, Your Honor . . . .

             THE COURT: Okay.




                                          9
             [LACY]: . . . I was involved in domestic violence and he’s
      trying to make this as a divorce case. And I’m trying to prove how
      violent he has been throughout the years and what he did to my little
      girl to traumatize her that she doesn’t want to be going to him by
      herself.

             THE COURT: Okay. Where we’re at, you’re going to end up
      taking time away from your ability to testify if we just sit here on him
      all day, which we can’t do. And so I’m going . . . to cut it off. And I’m
      not going to allow you to ask any further questions.

      Following this exchange, the trial court allowed Lacy to present certain

documents, and the court expressed that it would consider the documents. Lacy

also made further statements about matters related to her relationship with Neil

and then proceeded to ask him more questions despite the trial court’s prior

instruction to the contrary. 8 After these other questions, the trial court asked

Lacy, “[D]o you want to testify or not?” Lacy said that she wanted to testify, and

the trial court instructed Neil to leave the witness stand.

      At that point, Lacy introduced some photographs and spoke about the

significance of them while also answering questions from Neil’s counsel about

them. The following colloquy then occurred:

             THE COURT: Well, let’s hold tight for a second. Let me go
      ahead and have you -- is there some additional things that you want
      to testify to? I’ve heard about the knees and I’ve heard about the
      car key struggle and the battery removal. I’ve heard each side’s
      indications as to what occurred to all the property. What else am I
      missing? What are you wanting to testify to? And let me -- if you’ll
      raise your right hand.

      8
       Considering the questions before and after the exchange quoted above,
Lacy’s questions for Neil comprise a larger portion of the reporter’s record than
his counsel’s questions for him.


                                          10
             ([Lacy] sworn by the Court)

            THE COURT: And is everything you’ve stated previously
      today been the truth?

             [LACY]: Yes.

             THE COURT: All right. Go ahead. [Emphasis added.]

      After Lacy briefly testified to various facts and asked for the trial court to

meet with one of the children in chambers (the trial court denied the request), the

trial court stated, “Well, at this point[,] I’m going to go ahead and render a

decision. And because we are jammed up, I’m not going to allow any closing

argument.”   Neither party objected to this statement or attempted to present

further evidence. Following the statement, the trial court announced its rulings

on the record.

      A trial court may exercise reasonable control over the mode and order of

examining witness to make the procedures effective for determining truth,

protecting witnesses from harassment or undue embarrassment, and avoiding

“wasting time.” See Tex. R. Evid. 611(a); In re M.A.S., 233 S.W.3d 915, 924

(Tex. App.—Dallas 2007, pet. denied) (“A trial court has the authority to control

the presentation of evidence so as to avoid needless consumption of time.”). We

review the trial court’s management of a trial and its limitation on the presentation

of evidence for an abuse of discretion. M.A.S., 233 S.W.3d at 924; Great Glob.

Assurance Co. v. Keltex Props., Inc., 904 S.W.2d 771, 777 (Tex. App.—Corpus




                                         11
Christi 1995, no writ); Wal-Mart Stores, Inc. v. Cordova, 856 S.W.2d 768, 773

(Tex. App.—El Paso 1993, writ denied) (op. on reh’g).

       Based on our review of the record, including the facts summarized above,

we cannot conclude that the trial court abused its discretion in the manner that it

conducted the trial. Instead, it appears that on several occasions, the trial court

granted leeway and provided guidance to Lacy in the presentation of her case,

including when the court allowed her to leave the courtroom to get paperwork

from her car; instructed her about the manner in which the presentation of

witnesses would proceed; asked her whether she had objections to exhibits that

Neil offered; advised her that she needed to ask questions to witnesses rather

than make statements; prompted her to offer a property inventory and

appraisement if she had one (she said she did not); 9 curtailed Neil’s counsel’s

questioning of Neil so that she could ask him questions; gave her “latitude,” over

Neil’s objections, when she continued to make statements instead of asking

questions; and allowed her to ask Neil many further questions even after the

court had stated that her questioning of him was over.

       Also, although the trial court limited Lacy’s testimony at the end of the trial,

it also appeared to consider as evidence the many narratives that she had

made—in the course of ostensibly asking questions—before she began formally

testifying.   Finally, the court could have reasonably found that extending the

       9
       The record belies Lacy’s argument on appeal that she was “not given the
opportunity to present her proposed property division.”


                                          12
hearing would have been unproductive because after the court swore in Lacy as

a witness so that she could begin testifying, she instead immediately focused on

evidence that she wanted her twelve-year-old daughter to provide and on

testimony that she would have presented from a woman who had recently died.

      On our careful review of the record, we hold that the trial court did not

abuse its discretion in the manner that it conducted the trial and in its limitation of

Lacy’s presentation of evidence. See Tex. R. Evid. 611(a); M.A.S., 233 S.W.3d

at 924; see also Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (“[A]

trial court may properly intervene to . . . expedite the trial . . . and to prevent what

it considers to be a waste of time.”); Metzger v. Sebek, 892 S.W.2d 20, 38 (Tex.

App.—Houston [1st Dist.] 1994, writ denied) (“[T]he court’s ‘inherent power’ and

the applicable rules of procedure and evidence accord judges broad, but not

unfettered, discretion in handling trials.”), cert. denied, 516 U.S. 868 (1995). We

overrule Lacy’s second issue.

                                     Conclusion

      Having overruled both of Lacy’s issues, we affirm the trial court’s judgment.


                                                      /s/ Terrie Livingston

                                                      TERRIE LIVINGSTON
                                                      CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: December 3, 2015




                                          13